      Case 1-13-45519-nhl            Doc 482        Filed 12/06/19   Entered 12/06/19 12:06:15




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
IN RE:
                                                                         Case No. 13-45519-nhl
        Herman Segal,
                                                                         Chapter 7
                                             Debtor
---------------------------------------------------------------x

       ORDER GRANTING QUENTIN MANOR, LLC’S MOTION FOR AN ORDER
            CONFIRMING THE ABSENCE OF THE AUTOMATIC STAY

        WHEREAS, on September 10, 2013 (the “Petition Date”), the Debtor commenced the

instant bankruptcy proceeding with the filing of a voluntary petition under Chapter 7 of the

Bankruptcy Code; and

        WHEREAS, on January 31, 2015, this Court entered an order denying the Debtor a

discharge; and

        WHEREAS, on October 22, 2014, the Chapter 7 Trustee (“Trustee”) filed a complaint

commencing an adversary proceeding (Adv. Pro. No. 1-14-01140-nhl) seeking, among other

things: (i) the turnover of the property located at 4115 Quentin Road, Brooklyn, New York

(“Subject Property”); and (ii) the authority to sell the non-Debtor co-owner Yocheved Segal’s

(“Yocheved”), undivided interest in the Subject Property; and

        WHEREAS, on April 3, 2018, an order was signed by this Court approving the sale of the

Subject Property from the Trustee to Yocheved; and

        WHEREAS, on September 26, 2019, Quentin Manor, LLC filed a motion (the “Motion”)

to confirm the absence of the automatic stay with respect to the Debtor’s occupancy at the Subject

Property, or in the alternative, relief from the automatic stay; and

        WHEREAS, on October 10, 2019, this Court held an initial hearing on the Motion, at which

appeared Btzalel Hirschhorn (Counsel to Quentin Manor, LLC) and Herman Segal (Debtor); and
      Case 1-13-45519-nhl         Doc 482     Filed 12/06/19      Entered 12/06/19 12:06:15




          WHEREAS, on or about November 5, 2019, this Court held a continued hearing on the

Motion, at which appeared Btzalel Hirschhorn (Counsel to Quentin Manor LLC), Brian Marks

(Interested Party), Herman Segal (Debtor), and Fred Stevens (Counsel to David J. Doyaga) (the

“Adjourned Hearing”); and

          WHEREAS, this Court heard arguments from the Debtor and from counsel for Quentin

Manor, LLC; and

          WHEREAS, counsel for the Chapter 7 Trustee appeared telephonically and informed the

Court that the Trustee had no position on the Motion; and

NOW, THEREFORE, it is hereby

          ORDERED, that the Motion is granted to the extent set forth herein; and it is further

          ORDERED, the automatic stay under 11 U.S.C. § 362 is not currently in effect; and it is

further

          ORDERED, that the automatic stay terminated as to the Debtor individually on January

31, 2015, by virtue of the order of this Court denying the Debtor a discharge; and it is further

          ORDERED, that the automatic stay with respect to the Subject Property terminated on

April 3, 2018 by virtue of the order of this Court approving the sale of the Subject Property from

the Trustee to Yocheved; and it is further

          ORDERED, that the Court approved sale of the Subject Property removed the Subject

Property from the Debtor’s bankruptcy estate; and it is further

          ORDERED, that the Subject Property is no longer property of the Debtor’s bankruptcy

estate; and it is further



                                [Order continues on following page]
     Case 1-13-45519-nhl       Doc 482     Filed 12/06/19    Entered 12/06/19 12:06:15




       ORDERED, that Quentin Manor, LLC, is permitted to pursue all of their state law rights

and remedies with respect to the Subject Property and the Debtor’s occupancy thereof.




                                                            ____________________________
 Dated: December 6, 2019                                         Nancy Hershey Lord
        Brooklyn, New York                                  United States Bankruptcy Judge
